Title: To Benjamin Franklin from William Carmichael, 16 November 1782
From: Carmichael, William
To: Franklin, Benjamin


SirMadrid 16 Novr. 1782
Mr Jays acquaintance with the Ct. de Rechteren who does me the honor to ask an Introduction to your Excy might preclude the necessity of the present Address, If I had not a strong desire of convincing the Count of my sense of his Civilities and of my connection with you— I might from your Long Silence conclude that he will owe much more to his own merit than to my Introduction, if the Strong desire that I have always Manifested to be regarded Amongst the Number of your Friends & the proofs that I have heretofore recd of your Indulgence did not flatter me, that in this Instance your Reception of the Person whom I have the honor to present to you, will not fail to Convince him that you regard me still Among the number of Your Excys. Obliged Friends & Humble Serts
Wm. Carmichael
His Excy Benjm. Franklin
 
Notation: Carmichael 16 Nov. 1782.
